Bloodworth, J.
This ease was carried by writ of certiorari from this court to the Supreme Court, and the judgment based upon the opinion of a majority of this court was reversed. The headnotes to the opinion of the Supreme Court are as follows:
*621Decided July 11, 1923.
Walter DeFore, James G. Estes, for plaintiff.
Robert G. Plunkett, for defendant.
“ 1. The ease comes to this court on certiorari assigning error on the judgment of the Court of Appeals. After careful consideration we have arrived at the conclusion that the verdict was supported by evidence, and that the trial judge did not err in overruling the motion for a new trial. It necessarily follows that the judgment of the Court of Appeals, which reversed the judgment of the trial court in overruling a motion for a new trial based on the general grounds, was erroneous.”
“ 2. It is unnecessary to decide the assignment of error based on the judgment of the Court of Appeals affirming the judgment of the trial court, complained of in the cross-bill of exceptions, because the effect of the ruling made in the preceding headnote will be an affirmance by the Court of Appeals on the main bill of exceptions and a dismissal of the cross-bill of exceptions.” For full opinion see 155 Ga. 547 (117 S. E. 819). Under the foregoing ruling the judgment formerly rendered in this ease is vacated, and the

Judgment on main bill of exceptions is affirmed; cross-bill dismissed.


Broyles, O. J., and Luke, J., concur.